DETAILED ACTION
Election/Restrictions
1.	Applicant's election without traverse of the cannabidiol analog of “CBD-Monovalinate-Mono-Hemisuccinate”:

    PNG
    media_image1.png
    132
    220
    media_image1.png
    Greyscale
in the reply filed on May 20, 2022, is acknowledged with appreciation.  
Status of the Claims
2.	Regarding the scope of the examined invention, the Office has reviewed the claims and disclosure to determine the scope of the independent invention encompassing the elected compound (compounds which are so similar thereto as to be within the same inventive concept and reduction to practice).  Examination will then proceed on the elected compound AND the entire scope of the invention encompassing the elected species, as defined by the above Groups and common classification.  The scope of the independent invention that encompasses the elected species is as follows: 
a compound according to formula I of claim 1:

    PNG
    media_image2.png
    186
    256
    media_image2.png
    Greyscale
, wherein one of R1 and R2 is H and the other is an amino acid ester amide residue, or both of R1 and R2 are each an amino acid ester amide residue, wherein said amino acid is selected from the group consisting of Alanine, Glutamine, Glycine and Valine. The remaining compounds according to the formula of claim 1 that fall outside the scope of the independent invention are currently withdrawn from consideration.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on June 9, 2020, September 14, 2021, and October 6, 2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a pharmaceutical composition comprising the elected compound species, CBD-Monovalinate-Mono-Hemisuccinate, and those embodied by the instant Specification, is not considered enabled for all of the other compound species encompassed by the genus of instant formula I “for blocking opiate addictive properties.”
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  In the instant case, the claimed invention pertains to a pharmaceutical composition comprising a “biologically active cannabidiol analog of the formula I,” which are alleged by the Specification to have analgesic properties for managing pain while also preventing addiction to morphine and/or other opiates caused by extended use.  
	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains to a cannabidiol analog according to the genus of formula (I), which are alleged by the Specification to have analgesic properties.  At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - due in large part to the strict requirement of complementarity between a compound and its corresponding binding site on a target receptor or enzyme - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same time, it would have also been generally assumed that two compounds with similar chemical properties would exhibit similar biological effects.  Thus, given a series of compounds that are shown to exert an activity of interest (or given a target of interest), the ordinarily skilled artisan would have expected that a limited genus of related compounds (e.g., compounds exhibiting near equal molecular shapes and volumes, approximately the same distribution of electrons, and similar physical properties such as hydrophobicity, etc) would interact with the given target to elicit a related biological response.  
	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation.
	The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (page 794, column 1).  By that point, as noted by Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (page 517, column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.  Indeed, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of cannabidiol analogs which, as disclosed by Burstein et al (Bioorg & Med Chem 2015), demonstrate significantly altered activity following minor modifications, i.e. drastic changes in activity (variations in affinity for the CB1 and CB2 receptors as well as anti-inflammatory action, please see section 2.2: “Natural homologs and synthetic analogs”).
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses the preparation of a small number of examples (only ten compound species) that are encompassed by instant formula I, please see Examples 1-10 on pages 12-20.  The examples provided are limited in the definitions of R1 and R2, i.e. all examples depict an R1 or R2 that are either hydrogen, glutaminate, alaninate, alaninate hemisuccinate, valinate, valinate hemisuccinate, hemisuccinate, or hemiglutarate.  The in vivo assays provided are even more limited, Applicant only employed the following cannabidiol analog compounds: CBD-VAL-HS, CBD-VAL-MONO, CBD-VAL-HS, CBD-HG, and CBD-HS (please see Examples 12-25 on pages 23-46).
	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “when a compound or composition claim is limited by a recited use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).  Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims. Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation.”
	As to the first inquiry, as discussed above, the claims are drawn to a pharmaceutical composition comprising a compound of formula I for pain management.  Claim 1 includes the following broadly drafted feature: groups R1 or R2 or both can be an ester residue of a moiety formed by reaction with any dicarboxylic acid or dicarboxylic acid derivative or any amino acid ester residue formed by reaction with any amino acid, which can also be further reacted with any dicarboxylic acid or dicarboxylic acid derivative. Any amino acid or dicarboxylic acid can be employed.  Therefore, considering that formula I encompasses hundreds of millions of compound species, and potentially billions of compound species, it is evident that the claims are broad. Yet, as discussed above, the instant Specification discloses a relatively small number of examples that are not representative of the scope of the entire scope of the claims, i.e. only ten compound species encompassed by formula I as recited by the claims (Examples 1-10 on pages 12-20). In particular, all examples provided possess an R1 or R2 that are either glutaminate, hemisuccinate, alaninate, alaninate hemisuccinate, valinate, valinate hemisuccinate, hemiglutarate or hydrogen.  As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed. As discussed above, the claims are drawn to cannabidiol analogs of formula I, having analgesic effects while blocking opiate addiction (e.g. useful for treating pain).  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of formula I with respect to the disclosure since formula I encompasses hundreds of millions of compound species, and potentially billions of compound species, whereas the instant Specification discloses only ten such compound species exerting the disclosed activity.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds of millions of compounds encompassed by formula I would exert the alleged activity based on the limited disclosure of 10 active compounds.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan would have also known that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.  Indeed, as evidenced by Burstein et al, cannabidiol analogs, in particular, demonstrate significant unpredictability since even minor modifications result in drastic changes in activity, i.e. variations in affinity for the CB1 and CB2 receptors as well as anti-inflammatory action (please see section 2.2 “Natural homologs and synthetic analogs”). Thus, in order to identify usable compounds of formula I, the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the ten disclosed compounds as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds that are within formula I for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Anderson, page 794, column 1) and “hit rates are on the order of one in ten” (Thiel, page 517, column 2).  Given the unpredictability of cannabidiol analogs in particular, as evidenced by Burstein et al, it is highly unpredictable whether any compound within the subgenus of compounds of formula I identified by rational drug design based on the instant disclosure would, in fact, be usable. Whether the other compounds of formula I (i.e., those not identified by rational drug design based on the instant disclosure) would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of millions, and potentially billions, of claimed compounds encompassed by formula I are usable based on the limited disclosure would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. narrow the scope of the R1 and R2 moieties (for example, limit the amino acid ester amide) defined in claim 1.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 3, 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	(a)	Claims 3 and 10 are indefinite because it is not clear which mention of “dicarboxylic acid” is being referenced, i.e. the dicarboxylic acid of lines 6 or 7 of claim 1, or the dicarboxylic acids recited in line 9 of claim 1.  
	(b)	Regarding claim 8, the recitation of plural “analogs” is confusing when referring to the analog (singular) of claim 1. The examiner recommends directing claim 8 to a singular “analog.”

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al., U.S. 2009/0036523 A1 in view of ElSohly et al., U.S. Pat. App. Pub. 2015/0045282 A1.
	Claim 1 is directed to a pharmaceutical composition for blocking opiate addictive properties (more specifically, morphine (claim 2)), comprising a compound according to formula I of claim 1:

    PNG
    media_image2.png
    186
    256
    media_image2.png
    Greyscale
, wherein one of R1 and R2 is H and the other is an amino acid ester amide residue, or both of R1 and R2 are each an amino acid ester amide residue, wherein said amino acid is selected from the group consisting of Alanine, Glutamine, Glycine and Valine. Claims 3 is drawn to claim 1 and limits the dicarboxylic acid. Claims 8 and 10 are drawn to claim 1 and limit wherein the pharmaceutical composition comprises a pharmaceutically acceptable carrier.    
	Stinchcomb et al. discloses a biologically active cannabidiol analog according to formula (I) in paragraph [0040], wherein R1 and R2 are hydrogen or an amino acid residue, please see paragraphs [0040]-[0041], and specifically compound ALL00105 (the di-alkyl derivative of natural amino acid glycine), see paragraph [0112], compound ALL00148 and compound ALL00105, see paragraphs [00170] to [00173]. Stinchcomb et al. disclose pharmaceutical compositions comprising said compounds, please see paragraphs [0038] and [0080].
	As such, Stinchcomb et al. teach cannabidiol analogs having at least one natural amino acid residue moiety attached in the positions corresponding to instant R1 or R2 (see for example compounds ALL00148 and ALL00105) and discuss acid esters of amino moieties in paragraph [0045], but do not explicitly disclose a cannabidiol analog of instant formula I wherein one or both of R1 and R2 are an amino acid ester amide. 
	Yet, ElSohly et al. teach that the use of amino acid ester analogs of the structurally similar cannabinoid THC (also having analgesic properties):

    PNG
    media_image3.png
    208
    231
    media_image3.png
    Greyscale
(please see paragraph [0027]), increase the bioavailability of THC (see paragraph [0104]) by increasing hydrophilicity (see paragraph [0109]). ElSohly et al. disclose THC analogs that are substituted on the moiety corresponding to instant “R1” with an amino acid ester moiety, in particular THC-4-(4-amino-phenyl)butyrate hemisuccinate and delta-9-THC valinate ester derivatized with a hemisuccinate moiety, please see paragraphs [0112]-[0113] and specifically refer to compounds 14 and 15 on page 12.  
	Accordingly, it would have been obvious to one skilled in the art seeking to solve the problem of improving bioavailability by increasing hydrophilicity of cannabidiol, to prepare amino acid ester analogs of cannabidiol by employing the amino acid ester substitution(s) as disclosed by ElSohly et al.
	Regarding the recited intended use of the composition of claim 1 “for blocking opiate addictive properties,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for blocking opiate addictive properties…,” (also claim 2: “wherein the opiate is morphine”) when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	As such, claims 1-3, 8 and 10 are prima facie obvious.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,709,681 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite cannabidiol analogs according to formula I:

    PNG
    media_image4.png
    438
    355
    media_image4.png
    Greyscale
and their pharmaceutical compositions.  
	Applicant’s instant claims are directed to the same genus of cannabidiol analogs of formula I, in pharmaceutical composition form, “for blocking opiate addictive properties.”  Nothing unobvious is seen in preparing a preparing a pharmaceutical composition comprising the patented analog of formula I and a pharmaceutically acceptable carrier. 
	Regarding the recited intended use of the composition of claim 1 “for blocking opiate addictive properties,” (or more specifically, wherein the opiate is morphine as recited in claim 2) the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for blocking opiate addictive properties …,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  

13.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,337,950 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. 11,337,950 B2 recite a pharmaceutical composition comprising a cannabidiol analog according to formula I for analgesic treatment.   
	Applicant’s instant claims are directed to the same genus of cannabidiol analogs of formula I, in pharmaceutical composition form, “for blocking opiate addictive properties.”  Nothing unobvious is seen in preparing a preparing a pharmaceutical composition comprising the patented analog of formula I and a pharmaceutically acceptable carrier. 
	Regarding the recited intended use of the composition of instant claim 1 “for blocking opiate addictive properties,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for blocking opiate addictive properties …,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  

14.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,337,951 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. 11,337,951 B2 recite a pharmaceutical composition comprising a cannabidiol analog according to formula I for pain management.
	Applicant’s instant claims are directed to the same genus of cannabidiol analogs of formula I, in pharmaceutical composition form, “for blocking opiate addictive properties.”  Nothing unobvious is seen in preparing a preparing a pharmaceutical composition comprising the patented analog of formula I and a pharmaceutically acceptable carrier. 
	Regarding the recited intended use of the composition of instant claim 1 “for blocking opiate addictive properties,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for blocking opiate addictive properties…,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  

15.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,337,952 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. 11,337,952 B2 recite a pharmaceutical composition comprising a cannabidiol analog according to formula I for treatment of ocular diseases.
	Applicant’s instant claims are directed to the same genus of cannabidiol analogs of formula I, in pharmaceutical composition form, “for blocking opiate addictive properties.”  Nothing unobvious is seen in preparing a preparing a pharmaceutical composition comprising the patented analog of formula I and a pharmaceutically acceptable carrier. 
	Regarding the recited intended use of the composition of instant claim 1 “for blocking opiate addictive properties,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for blocking opiate addictive properties …,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  

16.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,344,525 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. 11,344,525 B2 recite a pharmaceutical composition comprising a cannabidiol analog according to formula I for the treatment of inflammation.
	Applicant’s instant claims are directed to the same genus of cannabidiol analogs of formula I, in pharmaceutical composition form, “for blocking opiate addictive properties.”  Nothing unobvious is seen in preparing a preparing a pharmaceutical composition comprising the patented analog of formula I and a pharmaceutically acceptable carrier. 
	Regarding the recited intended use of the composition of claim 1 “for blocking opiate addictive properties,” the examiner reminds Applicant that the preambles recite “[a] pharmaceutical composition,” and while the use of a descriptive clause, i.e. “for blocking opiate addictive properties …,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
17.	Claims 4-7, 9 and 11 are objected to as being dependent on a rejected base claim.

Conclusion
18.	 In conclusion, claims 1-11 are currently pending in the application. Claims 1-11 are rejected.  Claims 4-7, 9 and 11 are objected to. No claim is presently allowed.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611